TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2020



                                       NO. 03-19-00307-CV


                                     Stetson Roane, Appellant

                                                  v.

                                   Halcy Martin Dean, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
            DISMISSED AS MOOT-- OPINION BY JUSTICE GOODWIN;
                  DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory orders entered by the trial court on April 19, 2019,

and May 3, 2019. Having rendered judgment in the permissive interlocutory appeal

No. 03-19-00352-CV dismissing the underlying claim in this appeal for lack of jurisdiction, the

Court concludes that this appeal is moot. Therefore, the Court dismisses the appeal. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.